Citation Nr: 0318341	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for vertigo that is not 
benign positional vertigo and is not associated with 
abdominal discomfort.

2.  Entitlement to service connection for vertigo that is not 
benign positional vertigo and is associated with abdominal 
discomfort.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the lumbodorsal spine.

4.  Entitlement to initial increased rating for post-
traumatic stress disorder (PTSD), panic disorder with 
agoraphobia, and social phobia; a compensable rating prior to 
May 3, 1998; and in excess of 70 percent from May 3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1978. 

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO granted entitlement to 
service connection for degenerative joint disease of the 
thoracic spine and assigned a zero percent disability rating 
effective September 16, 1997.  The RO also granted 
entitlement to service connection for an anxiety disorder and 
assigned a zero percent disability rating effective September 
16, 1997.  The RO denied entitlement to service connection 
for degenerative joint disease of the lumbar spine and PTSD.

In a September 1998 rating decision, the RO assigned a 10 
percent disability rating for an anxiety disorder effective 
May 3, 1998.

In May 1999, the veteran provided oral testimony at a hearing 
held at the RO before a hearing officer, a transcript of 
which has been associated with the claims file.

In a May 2000 decision, a hearing officer granted entitlement 
to service connection for degenerative joint disease of the 
lumbar spine effective September 16, 1997, and assigned a 10 
percent rating for degenerative joint disease of the 
lumbodorsal spine effective September 16, 1997.  

The hearing officer also granted entitlement to service 
connection for PTSD effective September 16, 1997, and 
reclassified the service-connected psychiatric disability as 
PTSD, panic disorder with agoraphobia, and social phobia.  
The hearing officer assigned a 70 percent disability rating 
for the service-connected psychiatric disability effective 
May 3, 1998.

In September 2002, the Board adjudicated other issues on 
appeal and undertook additional development on the issues 
remaining on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002) - specifically, obtaining VA 
examinations.  The veteran underwent VA examinations in 
January 2003.

The report of the January 2003 VA neurological examination 
reflects the following diagnoses: lightheadedness associated 
with atrial fibrillation, benign positional vertigo, 
dizziness and vertigo associated with panic attacks, and mild 
vertigo associated with abdominal discomfort.  The January 
1998 rating decision, the September 1998 rating decision and 
the May 2000 hearing officer decision show that the RO 
granted entitlement to service connection for dizziness as a 
symptom of both the service-connected atrial tachycardia with 
intermittent atrial fibrillation and the service-connected 
psychiatric disability, but denied entitlement to service 
connection for any type of vertigo.  

A July 1998 statement of the veteran and a transcript of the 
May 1999 hearing reveal that the veteran is not seeking 
entitlement to service connection for benign positional 
vertigo.  See Transcript at 7.  Therefore, the issues are as 
stated on the title page.

In February 2003, the Board sent copies of the examination 
reports to the veteran.  For reasons stated below, he is not 
prejudiced by the Board's failure to remand to an agency of 
original jurisdiction (AOJ) for initial consideration of the 
evidence obtained pursuant to the development regarding the 
issue of service connection for vertigo that is not benign 
positional vertigo and that is not associated with abdominal 
discomfort.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In a notice of disagreement received in April 1998, the 
veteran raised the issue of entitlement to service connection 
for degenerative joint disease of the hips.  In his July 1998 
statement, the veteran raised the issue of entitlement to 
service connection for an enlarged heart and again claimed 
entitlement to service connection for degenerative joint 
disease of the hips.

An April 1999 statement reflects that the veteran wanted to 
reopen his claim of entitlement to for service connection of 
a nodule of the left lung, a claim that the RO denied in a 
March 1999 rating decision.  At the May 1999 hearing, the 
veteran indicated that he was seeking entitlement to service 
connection for not only degenerative joint disease of the 
hips, but also degenerative joint disease of the hands.  

A January 2000 statement of the veteran shows that he wanted 
to reopen his claims of entitlement to service connection for 
a nodule of the left lung, elevated cholesterol levels, and 
right eye disorders, and that he was seeking entitlement to 
service connection for lymphadenopathy.  A May 2000 deferred 
rating decision reveals that a hearing officer noted that the 
veteran raised the issues of service connection for 
degenerative arthritis of the hands and hips at his hearing. 

A June 2000 statement of the veteran again reflects his 
desire to reopen service connection for elevated cholesterol 
levels.

Finally, a November 2000 statement of the veteran reveals 
that he raised the issue of the validity of the creation of 
an overpayment in the amount of $3,813.00.  In light of the 
grant of a total disability rating for compensation purposes 
based on individual unemployability (TDIU), it is unclear 
whether an overpayment still exists.

The Board is referring these matters to the RO for 
clarification, initial consideration and appropriate 
adjudicative action if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The issues of service connection for vertigo that is not 
benign positional vertigo and that is associated with 
abdominal discomfort and increased ratings for degenerative 
joint disease of the lumbodorsal spine and psychiatric 
disorders are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that vertigo, 
which is not benign positional vertigo and which is not 
associated with abdominal discomfort, is linked to active 
service.


CONCLUSION OF LAW

Vertigo that is not benign positional vertigo and that is not 
associated with abdominal discomfort was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that on April 10, 1967, 
the veteran reported that he possibly had a blackout a few 
hours before.  On April 12, 1967, the veteran denied any 
actual dizziness or blackouts.  The neurologic examination 
was normal, and the diagnosis was anxiety.  On a November 
1977 retirement examination, the veteran denied having had 
dizziness or fainting spells.  

Records from the Fitzsimons Army Medical Center show that in 
November 1978, the veteran complained of dizziness.  The 
assessment was dizziness of unknown etiology, possible 
anxiety.  In May 1982, the assessment was dizziness secondary 
to anxiety.  From 1983 to 1985, the veteran continued to have 
complaints of dizziness.  

Records from that Army Medical Center also reflect that in 
August 1995, the assessment was peripheral labyrinthitis.  In 
September 1995, it was noted that the veteran's complaints of 
lightheadedness and vertigo were not likely secondary to an 
otologic etiology and that, rather, they were most likely 
cardiac in etiology versus a transient ischemic attack.

Records of Dr. GAF (initials) dated in 1997 show diagnoses of 
dizziness and right upper quadrant discomfort.

In his September 1997 claim, the veteran reported that he had 
dizziness during active service and that he now had dizziness 
on a daily basis, which was associated with stomach pain.

The veteran was afforded a VA general medical examination in 
November 1997.  He reported having pain in the right upper 
quadrant associated with spinning and feeling like he was 
going to pass out.  The examiner elicited a slight pain to 
very deep palpation in the right upper quadrant but no 
dizziness on palpation of that area.  The examiner did elicit 
dizziness and nystagmus when the veteran was lying flat and 
had his head in the extended position off of the table, which 
produced profound dizziness that was relieved with sitting 
up.  

The diagnoses included benign positional vertigo and stomach 
pain with insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic problems or 
residuals thereof.  The examiner indicated that there was an 
unclear relationship between benign positional vertigo and 
stomach pain because the examiner was unable to elicit 
stomach pain with this dizziness but was able to elicit 
dizziness without the stomach pain.

At the November 1997 VA psychiatric examination, the veteran 
reported that the sound of a helicopter or anything else that 
made him nervous created such an intense fear reaction that 
he was afraid that he was going to pass out.  He denied any 
actual passing out but reported dizziness and cold sweats.  
Following mental status examination, the diagnosis was 
anxiety disorder not otherwise specified.

At the May 1999 hearing, the veteran testified that he had 
almost daily dizziness associated with stomach 
symptomatology.

The veteran underwent a VA neurologic examination in February 
2000.  He reported that he had three types of dizziness - 
benign positional vertigo, dizziness accompanying abdominal 
pain, and dizziness accompanying anxiety attacks.  With 
regard to the dizziness associated with anxiety attacks, he 
reported that he felt very lightheaded but did not lose 
consciousness.  

Physical examination revealed that the veteran had dizziness 
when he was lying down on a table and had his head extended 
30 degrees below the level of the table.  He had nystagmus in 
both the right and left lateral gazes that did not 
extinguish.  

The diagnoses were (1) benign positional vertigo with a very 
clear precipitant of vertiginous episodes with the head held 
in extension, and (2) panic attacks accompanied by a 
sensation of dizziness in the midst of a severe attack, which 
was not severe enough to cause loss of consciousness.  The 
examiner noted that the veteran had interim symptoms of 
abdominal pain and dizziness.  The examiner indicated that 
these symptoms had an unclear etiology and that since such 
symptoms occurred when the veteran was lying down, they may 
be a milder version of the benign positional vertigo.

At a February 2000 VA psychiatric examination, the veteran 
reported that he did not like heights because they made him 
dizzy.  Following mental status examination, the diagnoses 
were PTSD, panic disorder with agoraphobia, and social 
phobia.

The veteran underwent a VA neurologic examination in January 
2003.  He reported four types of dizziness.  In pertinent 
part, he stated that he had dizziness associated with panic 
attacks.  He said that on those occasions he felt lightheaded 
and had a mild spinning sensation, a sensation of 
disorientation and anxiety.  He indicated these symptoms 
occurred not only when he was excited or emotionally upset, 
but also at random times, such as when he was sitting or 
watching television.  He reported that these symptoms had 
begun in active service and were associated with PTSD.

Physical examination revealed intense vertigo when the 
veteran's head was tilted approximately 30 degrees below the 
level of the examination table.  The diagnoses were the 
following: lightheadedness associated with atrial 
fibrillation, benign positional vertigo, dizziness and 
vertigo associated with panic attacks, and mild vertigo 
associated with abdominal discomfort.

As for the dizziness and vertigo associated with panic 
attacks, the examiner noted that the panic attacks were 
characterized by an intense fear of dying and other diffuse 
symptoms such as sweating and anxiety.  The examiner noted 
that there was no positional component of this type of 
dizziness and vertigo, and that the symptomatology dated back 
to active service and was related to PTSD.

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent within one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  See also Allen v. Brown, 7 Vet. App. 439 (1995); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).



In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for vertigo that is not benign positional vertigo 
and that is not associated with abdominal discomfort has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a favorable finding.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.



Additional development by the Veterans Benefits 
Administration Evidence Development Unit/RO would only serve 
to further delay resolution of the claim.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Service Connection

The report of the January 2003 VA neurologic examination 
reflects a diagnosis of vertigo associated with panic 
attacks.  Hickson, supra.

Service medical records reflect that the veteran had 
complaints of dizziness in April 1967.

At the January 2003 VA neurologic examination, the veteran 
reported that his symptoms of lightheadedness, a mild 
spinning sensation, sensation of disorientation and anxiety 
dated back to active service, which he is competent to 
report.  See 38 C.F.R § 3.159(a)(1).

Thus, the claim for service connection for vertigo, which is 
not benign positional vertigo and which is not associated 
with abdominal discomfort, turns to the question of whether 
the competent and probative evidence establishes that this 
current disability was actually incurred in or aggravated by 
the veteran's active service.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).



The January 2003 VA examiner indicated that the veteran had 
vertigo associated with panic attacks and that this vertigo 
began in active service and was also related to PTSD.  Thus, 
there is competent and probative evidence relating the 
current disability, vertigo that is not benign positional 
vertigo and that is not associated with abdominal discomfort, 
to the reported in-service symptomatology, which to a certain 
extent is verified by the service medical records.  

The Board accords significant probative value to this 
evidence and notes that it is the only nexus evidence in the 
claims file.  There is no contrary competent medical opinion 
of record.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's vertigo, which is not 
benign positional vertigo and which is not associated with 
abdominal discomfort, is linked to active service, thereby 
warranting entitlement to a grant of service connection.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; 
Hickson, supra.


ORDER

Entitlement to service connection for vertigo that is not 
benign positional vertigo and that is not associated with 
abdominal discomfort is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA EDU/ROs) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to an 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the August  2002 development, the Board 
obtained reports of VA orthopedic and neurologic 
examinations, which were completed in January 2003.  This 
evidence has not been considered by an AOJ, and the appellant 
has not waived initial AOJ consideration of this evidence.  
38 C.F.R. § 20.1304.  

Also, the report of the January 2003 VA orthopedic 
examination and the report of the January 2003 VA X-rays of 
the thoracic spine reflect diagnoses of degenerative disc 
disease of the thoracic and lumbar spines and scoliosis of 
the thoracic spine.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra; Perry v. West, 365, 368 (1999).  
Accordingly, the issues of service connection for 
degenerative disc disease of the thoracic and lumbar spines 
and scoliosis of the thoracic spine have been raised.  
Norris, supra; Perry, supra.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issues of service connection for 
degenerative disc disease of the thoracic and lumbar spines 
and scoliosis of the thoracic spine are inextricably 
intertwined with the issue of entitlement to an initial 
rating in excess of 10 percent for degenerative joint disease 
of the lumbodorsal spine.  Harris, supra.

Additionally, more development is necessary with regard to 
the issues of entitlement to service connection for vertigo 
associated with abdominal discomfort and increased ratings 
for degenerative joint disease of the lumbodorsal spine and 
the service-connected psychiatric disability.  Records need 
to be obtained, and the veteran should be afforded VA 
examinations on the remaining issues on appeal.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2002).


The Board's VCAA-related correspondence on file is dated in 
February 2003.  There veteran has not indicated that he has 
no further evidence to submit, no has he waived the one year 
response period.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Moreover, in the veteran's December 2000 notice of 
disagreement on the effective date for the grant of a TDIU, 
he stated that he filed his claim for a TDIU on April 18, 
1998.  

In a January 2001 rating decision, the RO granted an earlier 
effective date of May 3, 1998, for the grant of a TDIU.  
Therefore, this was not a complete grant of the benefit 
sought.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA EDU/RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional evidence, and that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claims prior to the expiration of the 
one-year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  The VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for any psychiatric and back 
symptomatology for the period from 
September 1997 to the present, and for 
vertigo associated with abdominal pain 
for the period from 1995 to the present.  

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the VBA EDU/RO should endeavor 
to obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA EDU/RO should 
obtain all records from the VA Medical 
Center in Denver, Colorado, for the 
periods from 1995 to February 1999 and 
from February 2000 to the present.

Also, the VBA EDU/RO should obtain all 
records from Dr. GAF of the DMC 
(initials) for the period from 1995 to 
the present, and from Drs. FBM and RLH 
for the period from September 1997 to the 
present.

4.  The VBA EDU/RO should contact the 
National Personnel Records Center (NPRC) 
and obtain all of the veteran's medical 
records regarding treatment as a military 
retiree at the Fitzsimons Army Medical 
Center for the period from 1995 to 1997.  
If NPRC does not have the veteran's 
military retiree medical records, the VBA 
EDU/RO should ask the NPRC to identify 
the depository of the veteran's military 
retiree medical records and contact that 
facility to obtain his records.

5.  The VBA EDU/RO should contact the 
Social Security Administration (SSA) and 
obtain the decision(s) and medical 
records pertaining to all claims for 
Social Security disability benefits.

6.  If the VBA EDU/RO is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

7.  Following the above, the VBA EDU/RO 
should arrange for VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of the 
service-connected degenerative joint 
disease of the lumbodorsal spine and the 
interrelationships, if any, between 
degenerative joint disease of the 
lumbodorsal spine and other thoracic and 
lumbar spine disorders that may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002) must be provided to the orthopedic 
surgeon.  The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The orthopedic surgeon should provide 
explicit responses to the following 
regarding the thoracic spine:

(a) For each thoracic spine disorder 
found, including degenerative disc 
disease of the thoracic spine and 
scoliosis previously reported in the 
record, the orthopedic surgeon should 
render an opinion as to whether it is as 
likely as not that such a disorder is/are 
caused by or was/were permanently 
worsened by the service-connected 
degenerative joint disease of the 
lumbodorsal spine.  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
orthopedic surgeon must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the thoracic spine 
disorder(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected degenerative 
joint disease of the lumbodorsal spine, 
based on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the thoracic spine disorder(s) are 
proximately due to the service-connected 
degenerative joint disease of the 
lumbodorsal spine.

(b) Does the service-connected 
degenerative joint disease of the 
thoracic spine and any related thoracic 
spine disorders cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the orthopedic surgeon 
comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the orthopedic surgeon must 
so indicate.

(c) With respect to subjective complaints 
of pain, the orthopedic surgeon is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
degenerative joint disease of the 
thoracic spine and any related thoracic 
spine disorders, the presence or absence 
of changes in condition of the skin 
indicative of disease due to the service-
connected degenerative joint disease of 
the thoracic spine and any related 
thoracic spine disorders, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected degenerative joint disease of 
the thoracic spine and any related 
thoracic spine disorders.  The orthopedic 
surgeon must measure the excursion of 
movement of the thoracic spine, in each 
plane tested.  

All functional impairment due to pain 
should be fully described.

(d) The orthopedic surgeon is also 
requested to comment upon whether or not 
there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected degenerative joint 
disease of the thoracic spine and any 
thoracic spine related disorders, and if 
such overlap exists, the degree to which 
the nonservice-connected problem creates 
functional impairment caused by the 
service-connected degenerative joint 
disease of the thoracic spine and any 
related thoracic spine disorders.

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the orthopedic surgeon 
should so indicate.

(e) The examiner should comment on any 
interference in employment caused by the 
service-connected degenerative joint 
disease of the thoracic spine and any 
thoracic spine related disorders.

The orthopedic surgeon should provide 
explicit responses to the following 
regarding the lumbar spine:

(a) For each lumbar spine disorder found, 
including degenerative disc disease of 
the lumbar spine previously reported in 
the record, the orthopedic surgeon should 
render an opinion as to whether it is as 
likely as not that such disorder(s) 
is/are caused by or was/were permanently 
worsened by the service-connected 
degenerative joint disease of the 
lumbodorsal spine.  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the orthopedic surgeon must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the lumbar spine 
disorder(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected degenerative 
joint disease of the lumbodorsal spine, 
based on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the lumbar spine disorder(s) are 
proximately due to the service-connected 
degenerative joint disease of the 
lumbodorsal spine.

(b) Does the service-connected 
degenerative joint disease of the lumbar 
spine and any related lumbar spine 
disorders cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the orthopedic surgeon comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the orthopedic 
surgeon must so indicate.

(c) With respect to subjective complaints 
of pain, the orthopedic surgeon is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
degenerative joint disease of the lumbar 
spine and any lumbar spine related 
disorders, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the service-
connected degenerative joint disease of 
the lumbar spine and any related lumbar 
spine disorders, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected degenerative joint disease of 
the lumbar spine and any related lumbar 
spine disorders.

The orthopedic surgeon must measure the 
excursion of movement of the lumbar 
spine, in each plane tested.  All 
functional impairment due to pain should 
be fully described.

(d) The orthopedic surgeon is also 
requested to comment upon whether or not 
there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected degenerative joint 
disease of the lumbar spine and any 
lumbar spine related disorders, and if 
such overlap exists, the degree to which 
the nonservice-connected problem creates 
functional impairment caused by the 
service-connected degenerative joint 
disease of the lumbar spine and any 
related lumbar spine disorders.

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the orthopedic surgeon 
should so indicate.

(e) The examiner should comment on any 
interference in employment caused by the 
service-connected degenerative joint 
disease of the lumbar spine and any 
lumbar spine related disorders.


The examiner should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

8.  The VBA EDU/RO should arrange for a 
VA special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of PTSD, panic disorder with agoraphobia, 
and social phobia.

The claims file, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD, panic disorder with agoraphobia, 
and social phobia.  If there are other 
psychiatric disorders found, in addition 
to PTSD, panic disorder with agoraphobia, 
and social phobia, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  




If a psychiatric disorder(s) other than 
PTSD, panic disorder with agoraphobia, 
and social phobia, is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
PTSD, panic disorder with agoraphobia, 
and/or social phobia, and, if not so 
related, whether PTSD, panic disorder 
with agoraphobia, and/or social phobia 
has/have any effect on the severity of 
any other psychiatric disorder.  

Any necessary special studies, including 
psychological testing, should be 
accomplished.

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV), in relation to the veteran's 
impairment from PTSD, panic disorder with 
agoraphobia, social phobia and any 
associated disorder.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  

If the historical diagnosis of PTSD, 
panic disorder with agoraphobia, or 
social phobia is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

The examiner must express an opinion as 
to the impact of PTSD, panic disorder 
with agoraphobia, social phobia, and any 
associated disorder on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

9.  Following the above, the VBA EDU/RO 
should arrange for VA neurologic 
examination by a neurologist to ascertain 
or other appropriate available specialist 
including on a fee basis if necessary, 
for the purpose of determining the 
interrelationship, if any, between the 
vertigo associated with abdominal 
discomfort and the service-connected 
paroxysmal atrial tachycardia with 
intermittent atrial fibrillation, PTSD, 
panic disorder with agoraphobia, and/or 
social phobia.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The neurologist should render an opinion 
as to whether it is as likely as not that 
the vertigo associated with abdominal 
discomfort was caused by or permanently 
worsened by the service-connected 
paroxysmal atrial tachycardia with 
intermittent atrial fibrillation, PTSD, 
panic disorder with agoraphobia, and/or 
social phobia.  If no causal relationship 
is determined to exist, but aggravation 
is said to be present, the neurologist 
must address the following medical 
issues:

(1) The baseline manifestations that are 
due to the effects of the vertigo 
associated with abdominal discomfort;

(2) The increased manifestations that, in 
the neurologist's opinion, are 
proximately due to the service-connected 
paroxysmal atrial tachycardia with 
intermittent atrial fibrillation, PTSD, 
panic disorder with agoraphobia, and/or 
social phobia; based on medical 
considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the vertigo associated with abdominal 
discomfort are proximately due to the 
service-connected paroxysmal atrial 
tachycardia with intermittent atrial 
fibrillation, PTSD, panic disorder with 
agoraphobia, and/or social phobia.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA EDU/RO should review the requested 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA EDU/RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



In addition, the VBA EDU/RO must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

11.  The VBA EDU/RO should issue a 
statement of the case on the issue of 
entitlement to an effective date, prior 
to May 3, 1998, for the grant of a TDIU.  

The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
adjudicate the claims of service 
connection for degenerative disc disease 
of the thoracic spine, scoliosis of the 
thoracic spine, degenerative disc disease 
of the lumbar spine, and any other 
thoracic or lumbar spine disorder found 
on the VA examination, as secondary to 
the service-connected degenerative joint 
disease of the lumbodorsal spine, with 
consideration of 38 C.F.R. § 3.310 (2002) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  


13.  Then, the VBA EDU/RO should 
readjudicate the claim of service 
connection for vertigo that is not benign 
positional vertigo and that is associated 
with abdominal discomfort, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, on a 
direct basis and as secondary to the 
service-connected paroxysmal atrial 
tachycardia with intermittent atrial 
fibrillation, PTSD, panic disorder with 
agoraphobia, and/or social phobia, with 
consideration of 38 C.F.R. § 3.310 and 
Allen, supra.  

The VBA EDU/RO should readjudicate the 
claim of entitlement to an increased 
evaluation for service-connected 
degenerative joint disease of the 
lumbodorsal spine, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.40, 4.45, 4.59 (2002); and 
Fenderson v. West, 12 Vet. App. 119 
(1999) and DeLuca v. Brown, 8 Vet. App. 
202 (1995); as applicable.  

The VBA EDU/RO should readjudicate the 
claim of entitlement to an increased 
evaluation for service-connected PTSD, 
panic disorder with agoraphobia, and 
social phobia, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. § 3.321(b)(1) (2002), and 
Mauerhan v. Principi, 16 Vet. App. 436 
(2002) and Fenderson, supra, as 
applicable.


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA EDU/RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).   



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



